ORDER

Geneva May, an Ohio resident proceeding pro se, appeals the district court order dismissing her employment case. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
On August 8, 2000, May filed a one-page pleading in the district court without paying the filing fee or applying for in forma pauperis status. She stated that on April 30, 1999, Virgil Goodwine fired her from her job at Pike Lake State Park after telling her the position was no longer needed. According to May, Goodwine hired someone else for the position a few months later. The district court gave May thirty days to submit an in forma pauperis application, and submit a new complaint that clearly identified the person or persons against whom she sought relief, why she believed the defendants violated her rights under federal or state law, and the relief she sought. The court warned May that failure to comply with the order would result in the dismissal of her case. May filed an application for in forma pauperis status, but did not file a new complaint. On September 21, 2000, the district court dismissed May’s action without prejudice for want of prosecution.
In her timely appeal, May essentially restates the allegations from her complaint.
Upon review, we conclude that the district court did not abuse its discretion when the court dismissed May’s case for want of prosecution. See Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir.1991). Although pro se litigants are held to less stringent standards than attorneys, dismissal of a case for lack of prosecution is appropriate when a pro se litigant fails to adhere to readily comprehended court deadlines. Id. at 110. After the district court warned May to file both an in forma pauperis application and a new complaint or have her case dismissed, May filed only the in forma pauperis application. Because May has offered no explanation for failing to adhere to the district court’s deadline, the court did not err by dismissing the case. See id.
For the foregoing reasons, we affirm the district court’s order dismissing May’s action without prejudice. Rule 34(j)(2)(C), Rules of the Sixth Circuit.